Citation Nr: 0004053	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
healed fracture of the left (major) little finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1989 to July 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1997 RO rating decisions that denied an increased 
(compensable) evaluation for a healed fracture of the left 
little finger.  In January 1999, the Board remanded the case 
to the RO for additional development, including a request to 
have the veteran undergo a VA medical examination to 
determine the severity of the left little finger that 
included an opinion from the examiner as to the functional 
limitation produced by any pain.



FINDING OF FACT

The left little finger disability is manifested primarily by 
slight noncompensable limitation of flexion, rotational 
deformity, and painful motion that produce some functional 
impairment analogous to amputation without metacarpal 
resection.


CONCLUSION OF LAW

The criteria for an increased evaluation of 10 percent for 
the healed fracture of the left little finger are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a Codes 5156, 5227 and note (3) above Code 
5220 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1989 to July 1992.

A March 1993 RO rating decision granted service connection 
for a healed fracture of the left little (major) finger.  A 
zero percent rating was assigned for this condition, 
effective from July 1992.  This evaluation has remained 
unchanged since then.

Statements were received from the veteran to the effect that 
he works with his hands and that he has pain in the left 
little finger that produces industrial impairment.  VA 
medical reports show that the veteran was treated and 
evaluated for problems with his left little finger in the 
late 1990's.  The more salient medical reports are discussed 
in the following paragraphs.


The veteran underwent a VA medical examination in November 
1997.  It was noted that the veteran was left-handed and that 
he complained of difficulty grasping objects as well as 
difficulty with writing as he had to rest the weight of his 
hand on his small finger.  The examiner noted obvious 
osteophyte formation over the PIP (proximal interphalangeal) 
joint of the left small finger.  The finger was tender to 
palpation overlying the PIP joint.  He was able to fully 
extend the digit, but with attempts at making a fist he 
demonstrated a total active motion of the small finger to 1 
and 1/2 centimeters short of full flexion.  There was also a 20 
degree rotational deformity that was radially deviated at the 
IP (interphalangeal) joint of the small finger.  Range of 
motion of the DIP (distal interphalangeal) joint was from 
zero to 60 degrees.  Attempts at passive flexion beyond this 
elicited pain at the IP joint.  PIP joint motion was from 
zero to 90 degrees with a mechanical block at 90 degrees.  
The range of motion of the MCP (metacarpophalangeal) joint of 
the small finger was zero to 90 degrees.  Attempts at passive 
range of motion at the IP joint were painful.  The assessment 
was post-traumatic degenerative joint disease of the left 
small finger PIP joint.

A VA report of the veteran's outpatient treatment in March 
1993 shows that he was having pain, discomfort in the 5th 
finger of the left hand.

In April 1999, the veteran underwent a VA medical examination 
to determine the severity of his left little finger pursuant 
to the January 1999 Board remand.  The veteran stated that he 
had difficulty writing and that after about 10 or 15 minutes 
of writing he had extreme pain in his left hand.  He 
complained of a constant dull achy pain that was worse in 
cold weather.  He reported improvement with Daypro and warm 
soaks.  There was an obvious deformity at the PIP joint.  
There was an obvious malalignment.  Range of motion was from 
zero to 95 degrees of flexion at the MCP joint with a 
mechanical block as well as zero to 60 degrees of flexion at 
the DIP joint.  There was a 20 degree rotational deformity 
noted at the digit with flexion.  There was noted crepitus 
with motion at the PIP joint.  He had normal sensation in the 
radial and ulnar digital bundles distally.  X-rays of the 
left hand demonstrated no joint incongruity, displaced 
fracture or significant arthritic change.  There was no 
malalignment.  The examiner's impression was that there was 
evidence of degenerative joint changes at the PIP joint of 
the left little finger.  The examiner noted that the veteran 
had a significant amount of motion at the carpometacarpal 
joint to compensate for the limited flexion, and that there 
was significant rotational deformity.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

With regard to the left 5th finger disorder, favorable or 
unfavorable ankylosis of the little finger of either hand 
warrants a noncompensable evaluation.  Extremely unfavorable 
ankylosis will be rated as amputation under the provisions of 
diagnostic code 5156.  Ankylosis is considered to be 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion.  38 C.F.R. § 4.71a, 
Code 5227, note (1) above code 5220.

A 10 percent rating for amputation of the little finger of 
the major or minor upper extremity is warranted if the point 
of amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 20 percent 
evaluation requires that the amputation involve metacarpal 
resection with more than one-half of the bone lost.  
38 C.F.R. § 4.71a, Code 5156.

The Board notes that the examiners who conducted the 1997 and 
1999 VA medical examinations of the veteran concluded that 
the veteran had degenerative joint disease (arthritis) of the 
left little finger, but there is no X-ray evidence of 
arthritis in the record.  Hence, the Board finds that a 
compensable evaluation for the left little finger disability 
is not warranted under the provisions of diagnostic code 5003 
with consideration of the provisions of 38 C.F.R. § 4.59.

The medical evidence indicates that the veteran has slight 
limitation of flexion and a rotational deformity of the left 
little finger, but it also reveals that he is able to flex 
the tip of the finger to more than 2 inches (5.1 centimeters) 
of the median transverse fold of the palm.  Under the 
circumstances, this evidence alone does not support the 
assignment of a 10 percent rating for the left little finger 
disability under diagnostic code 5227.  The evidence, 
however, also shows that the veteran has painful motion of 
the left little finger and the Board remanded the case to the 
RO in January 1999 in order to determine the severity of this 
disability to include any functional impairment due to pain.  
The examiner who conducted the April 1999 VA medical 
examination did not determine this functional impairment as 
requested by the Board in its January 1999 remand.  

Statements from the veteran are to the effect that he works 
with his hands and that the pain in the left little finger 
produces industrial impairment.  VA has the duty to provide 
the veteran with an examination to obtain sufficient clinical 
findings to determine the severity of the disabilities of the 
right forearm and lower extremities.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1999) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1999).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1999) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran's functional impairment of the left little finger due 
to pain is analogous to amputation of this finger at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  The evidence does not indicate that 
the functional impairment is analogous to amputation 
involving metacarpal resection with more than one-half of the 
bone lost.  Under the circumstances, the veteran prevails as 
to his claim for an increased evaluation for the left little 
finger with application of the benefit of the doubt doctrine 
in his favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that the evidence supports granting an 
increased evaluation of 10 percent for the veteran's left 
little finger disability under the provisions of diagnostic 
codes 5156 and 5227.  The preponderance of the evidence, 
however, is against the claim for a rating in excess of 
10 percent for this disability.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  


The RO has determined that this case does present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration an extraschedular 
evaluation.  Nor does not the Board find circumstances in 
this case, such as marked interference with employment or 
need for hospitalization due to the left little finger 
disability to remand this case to the RO for referral to the 
VA Director of Compensation and Pension Service for 
consideration of a rating in excess of 10 percent for this 
disability on an extraschedular basis.  








ORDER

An increased evaluation of 10 percent is granted for the 
healed fracture of the left (major) little finger, subject to 
the regulations applicable to the payment of monetary 
benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

